20-438
     Xu v. Garland
                                                                            BIA
                                                               Gordon-Uruakpa, IJ
                                                                    A205 780 175


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL
RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   9th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7             ROSEMARY S. POOLER,
 8             ROBERT D. SACK,
 9             WILLIAM J. NARDINI,
10                  Circuit Judges.
11   _____________________________________
12
13   FENGMING XU
14             Petitioner,
15
16                   v.                                    20-438
17                                                         NAC
18   MERRICK B. GARLAND, UNITED STATES
19   ATTORNEY GENERAL,
20             Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 Robert J. Adinolfi, Esq., New York,
24                                   NY.
25
26   FOR RESPONDENT:                 Ethan P. Davis, Acting Assistant
27                                   Attorney General, Civil Division;
28                                   Zoe J. Heller, Senior Litigation
29                                   Counsel; Katherine A. Smith, Trial
30                                   Attorney, Office of Immigration
 1                                      Litigation, United States Department
 2                                      of Justice, Washington, DC.

 3        UPON DUE CONSIDERATION of this petition for review of a Board

 4   of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

 5   ADJUDGED, AND DECREED that the petition for review is DENIED.

 6        Petitioner Fengming Xu, a native and citizen of the People’s

 7   Republic of China, seeks review of a January 7, 2020, decision of

 8   the BIA affirming an April 19, 2018, decision of an Immigration

 9   Judge (“IJ”) denying her application for asylum, withholding of

10   removal,     and   protection    under   the      Convention   Against    Torture

11   (“CAT”).     In re Fengming Xu, No. A205 780 175 (B.I.A. Jan. 7,

12   2020), aff’g No. A205 780 175 (Immig. Ct. N.Y. City Apr. 19, 2018).

13   We assume the parties’ familiarity with the underlying facts and

14   procedural history.

15           We have considered both the IJ’s and BIA’s opinions “for the

16   sake of completeness.”          Wangchuck v. Dep’t of Homeland Security,

17   448 F.3d 524, 528 (2d Cir. 2006).            We review adverse credibility

18   determinations for substantial evidence, see Hong Fei Gao v.

19   Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and treat the agency’s

20   findings of fact as “conclusive unless any reasonable adjudicator

21   would   be    compelled   to     conclude    to    the   contrary,”   8    U.S.C.

22   § 1252(b)(4)(B).      “Considering the totality of the circumstances,

23   and all relevant factors, a trier of fact may base a credibility


                                              2
 1   determination on the demeanor, candor, or responsiveness of the

 2   applicant . . . , the inherent plausibility of the applicant’s .

 3   . . account,” and inconsistencies within and between an applicant’s

 4   statements “without regard to whether” they go “to the heart of

 5   the applicant’s claim.”        8 U.S.C. § 1158(b)(1)(B)(iii). “We defer

 6   . . . to an IJ’s credibility determination unless, from the

 7   totality of the circumstances, it is plain that no reasonable fact-

 8   finder could make such an adverse credibility ruling.”               Xiu Xia

 9   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

10   Gao, 891 F.3d at 76.         Substantial evidence supports the agency’s

11   adverse credibility determination.

12         First, the agency reasonably relied on inconsistencies.            See

13   8 U.S.C. § 1158(b)(1)(B)(iii).             Xu gave different years for a

14   forced abortion and had difficulty giving coherent testimony about

15   how a doctor determined she was pregnant.            Dated photographs of

16   her   and   her   children    were   inconsistent   with   her   allegations

17   regarding her children’s ages and her testimony that she did not

18   see them between 2007 and 2011, and her documentary evidence was

19   inconsistent regarding her own age.          The IJ did not err in relying

20   on the cumulative effect of these inconsistencies.               See Xiu Xia

21   Lin, 534 F.3d at 167.        Moreover, contrary to Xu’s arguments, she

22   was asked to clarify her testimony, and the IJ was not required to

23   seek an explanation before relying on the inconsistency between

                                            3
 1   her photographic evidence and her testimony.              See Ming Shi Xue v.

 2   BIA, 439 F.3d 111, 121 (2d Cir. 2006).

 3        The agency also reasonably relied on implausibility in Xu’s

 4   claim. See 8 U.S.C. § 1158(b)(1)(B)(iii); Wensheng Yan v. Mukasey,

 5   509 F.3d 63, 66–67 (2d Cir. 2007).            Xu testified that a local

 6   doctor confirmed her pregnancy and was required to report it to

 7   family   planning    authorities,     but   then    testified     that,   after

 8   initially fleeing the area, she returned while pregnant because it

 9   would be safer.      Xu also testified that the authorities informed

10   her husband’s family that she would be sterilized, rather than

11   telling her while she was in the hospital giving birth, and then

12   inconsistently      stated   that   she   learned    of    the   sterilization

13   warning while in hiding.        Given this context, we cannot locate

14   error in the IJ’s conclusion that these portions of the claim were

15   implausible.   See Wensheng Yan, 509 F.3d at 66–67 (explaining that

16   we uphold an implausibility finding absent a “definite and firm

17   conviction that a mistake has been committed” (internal quotation

18   marks omitted)).

19        Finally, we defer to the IJ’s conclusion that Xu’s demeanor

20   undermined her credibility. See Jin Chen v. U.S. Dep’t of Justice,

21   426 F.3d 104, 113 (2d Cir. 2005) (“[T]he IJ’s ability to observe

22   the witness’s demeanor places her in the best position to evaluate

23   whether apparent problems in the witness’s testimony suggest a

                                           4
 1   lack of credibility or, rather, can be attributed to an innocent

 2   cause such as difficulty understanding the question.”).       Moreover,

 3   the record reflects that Xu’s testimony was often vague and not

 4   responsive.

 5        Given the inconsistency, implausibility, and demeanor

 6   findings, the agency’s adverse credibility determination is

 7   supported     by   substantial     evidence.     See      8     U.S.C.

 8   § 1158(b)(1)(B)(iii).    That determination was dispositive of

 9   asylum, withholding of removal, and CAT relief because all

10   three claims were based on the same factual predicate.             See

11   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

12        For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                                    FOR THE COURT:
16                                    Catherine O’Hagan Wolfe,
17                                    Clerk of Court




                                       5